                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________
                                                 :
EDDY PINEDA,                                     :
                              Plaintiff          :
    v.                                           : CIVIL ACTION 17-5833
                                                 :
RICHARD E. CHROMIAK; and                         :
WOLFE TRUCKING, INC.;                           :
                                                 :
                              Defendants         :
________________________________________________:

                                                  ORDER

                 AND NOW, this          10th    day of January, 2019, upon consideration of

Defendants’, Wolfe Trucking, Inc. and Richard E. Chromiak, Motion for Partial Summary

Judgment (Dkt. No. 40) filed November 15, 2018;1 upon consideration of Plaintiff, Eddy

Pineda’s Response to Defendants’ Wolfe Trucking, Inc. and Richard Chromiak, Motion for

Partial Summary Judgment (Dkt. No. 42) filed December 5, 2018;2 and upon consideration of the

Reply Brief of Defendants’, Wolfe Trucking, Inc. and Richard E. Chromiak, in Support of

Defendants’ Motion for Partial Summary Judgment (Dkt. No. 51) filed with leave of this Court

on December 19, 2018; and for the reasons expressed in the foregoing Memorandum,




        1
                   Defendants’, Wolfe Trucking, Inc. and Richard E. Chromiak, Statement of Undisputed Material
Facts in Support of Their Motion for Partial Summary Judgment (Dkt. No. 40-2) and Defendants’, Wolfe Trucking,
Inc. and Richard E. Chromiak, Memorandum in Support of Their Motion for Partial Summary Judgment (Dkt. No.
40-1) were also filed on November 15, 2018.
        2
                  Plaintiff, Eddy Pineda’s Responses to Defendants’ Statement of Undisputed Material Facts and
Plaintiff Statements in Support of His Opposition to Defendants’ Wolfe Trucking, Inc. and Richard Chromiak,
Motion for Partial Summary Judgment and Plaintiff, Eddy Pineda’s Memorandum of Law in Response to
Defendants’, Wolfe Trucking, Inc. and Richard Chromiak, Motion for Partial Summary Judgment were also filed on
December 5, 2018. See Dkt. No. 42.
                  IT IS ORDERED that Defendants’, Wolfe Trucking, Inc. and Richard E.

Chromiak, Motion for Partial Summary Judgment (Dkt. No. 40) is GRANTED, and plaintiff’s

claims for negligent hiring, entrustment, training, and supervision against defendant Wolfe

Trucking, Inc. contained in Count II of plaintiff’s Complaint are DISMISSED.3


                                                                BY THE COURT:


                                                                /s/ Henry S. Perkin
                                                                HENRY S. PERKIN,
                                                                United States Magistrate Judge




         3
                  It is the sense of this Order that Count II of plaintiff’s Complaint will not be dismissed in its
entirety. While this Order is intended to dismiss the claims of negligent hiring, entrustment, training, and supervision
against defendant Wolfe Trucking , Inc., there appear to be additional claims contained in Count II as to Wolfe
Trucking. To the extent there are claims other than those addressed by this Order, those claims shall remain.
